     Case 2:20-cv-06629-GW-AS Document 20 Filed 10/27/20 Page 1 of 2 Page ID #:65
                                                                    JS-6
 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12    ANTHONY BOUYER, an                 Case No. CV 20-6629-GW-ASx
13    individual,

14                                           ORDER DISMISSAL WITH
      Plaintiff,                             PREJUDICE
15
      v.
16

17    KENNETH LEE CAVENDER
      and JUDITH IRENE
18    CAVENDER, individually and as
19    trustees of the CAVENDER
      FAMILY LIVING TRUST
20    DATED 10-17-07; and DOES 1-
21    10, inclusive,
22    Defendants..
23

24

25

26

27
                                         1
28
                               [PROPOSED] ORDER
                           DISMISSAL WITH PREJUDICE
     Case 2:20-cv-06629-GW-AS Document 20 Filed 10/27/20 Page 2 of 2 Page ID #:66


 1

 2         After consideration of the Joint Stipulation for Dismissal of the entire action
 3
     with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and Kenneth Lee
 4

 5   Cavender Judith Irene Cavender, individually and as trustees of the CAVENDER

 6   FAMILY LIVING TRUST DATED 10-17-07 (“Defendants”), the Court hereby
 7
     enters a dismissal with prejudice of Plaintiff’s Complaint, and all claims stated
 8

 9   therein, in the above-entitled action, in its entirety. Each party shall bear his or its
10   own costs and attorneys’ fees.
11

12         IT IS SO ORDERED.
13
     DATED: October 27, 2020
14

15
                                       HON. GEORGE H. WU,
16                                     UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27
                                         2
28
                                  [PROPOSED] ORDER
                              DISMISSAL WITH PREJUDICE
